


Exhibit 10.15

 

SECOND AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Amended and Restated Loan and Security Agreement (the
“Amendment”) is entered into as of October 2, 2012, by and between COMERICA BANK
(“Bank”) and OPENTABLE, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of July 30, 2011 (as amended from time to time, the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I.                                        Incorporation by Reference. The
Recitals and the documents referred to therein are incorporated herein by this
reference.  Except as otherwise noted, the terms not defined herein shall have
the meaning set forth in the Agreement.

 

II.                                   Amendment to the Agreement.  Subject to
the satisfaction of the conditions precedent as set forth in Article IV hereof,
the Agreement is hereby amended as set forth below.

 

A.                                    The following defined term in Exhibit A to
the Agreement is hereby amended and restated in its entirety to read as follows:

 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed $1,250,000, subject to the Maximum Sublimit Amount.

 

III.                              Legal Effect.

 

A.                                    The Agreement is hereby amended wherever
necessary to reflect the changes described above. Borrower agrees that it has no
defenses against the obligations to pay any amounts under the Agreement.

 

B.                                    Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Agreement and
the other Loan Documents.  Except as expressly modified pursuant to this
Amendment, the terms of the Agreement and the other Loan Documents remain
unchanged, and in full force and effect.   Bank’s agreement to modifications to
the existing Agreement pursuant to this Amendment in no way shall obligate Bank
to make any future modifications to the Agreement.  Nothing in this Amendment
shall constitute a satisfaction of the Obligations.  It is the intention of Bank
and Borrower to retain as liable parties, all makers and endorsers of the
Agreement and the other Loan Documents, unless the party is expressly released
by Bank in writing.  No maker, endorser, or guarantor will be released by virtue
of this Amendment.  The terms of this paragraph apply not only to this
Amendment, but also to all subsequent loan modification requests.

 

C.                                    This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.  This is an integrated Amendment and
supersedes all prior negotiations and agreements regarding the subject matter
hereof.  All modifications hereto must be in writing and signed by the parties.

 

1

--------------------------------------------------------------------------------


 

IV.                               Conditions Precedent.       Except as
specifically set forth in this Amendment, all of the terms and conditions of the
Agreement and the other Loan Documents remain in full force and effect.  The
effectiveness of this Amendment is conditioned upon receipt by Bank of:

 

A.          This Amendment, duly executed by Borrower;

 

B.          A legal fee from Borrower in the amount of $250; and

 

C.          Such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or

              appropriate.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

OPENTABLE, INC.

 

 

 

By:

/s/ Duncan Robertson

 

Name:

Duncan Robertson

 

Title:

CFO

 

 

 

COMERICA BANK

 

 

 

By:

/s/ Kim Crosslin

 

Name:

Kim Crosslin

 

Title:

V.P.

 

2

--------------------------------------------------------------------------------
